internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr-105351-02 date december legend grandparent child a child b grandchild a grandchild b grandchild c trust grandchild a_trust grandchild b_trust grandchild c trust corporate trustee date date date court first order second order state statute dear this is in response to the date letter and subsequent correspondence requesting a ruling regarding the generation-skipping_transfer_tax gstt consequences of a judicial construction of trust facts the facts submitted and representations made are as follows plr-105351-02 grandparent irrevocably created trust on date before date and designated corporate trustee as trustee three schedules are included as part of trust schedule a schedule b and schedule c grandchild a’s name is designated on schedule a grandchild b’s name is designated on schedule b and grandchild c’s name is designated on schedule c each schedule lists a specified number of corporate shares under article i paragraph a of trust the trustee is to i set apart the property described in each schedule as a separate fund for the primary benefit of the respective grandchild named on that schedule and ii administer and dispose_of each fund as a separate and distinct trust fund as though created by separate instrument pursuant to this directive the trustee established grandchild a_trust grandchild b_trust and grandchild c trust it is represented that no additions actual or constructive were made to trust or to grandchild a_trust grandchild b_trust or grandchild c trust after date under article i paragraphs c and d after a grandchild attains age the trustee is to distribute to him or her so much of the current income of the fund held for that grandchild’s benefit as the trustee in its absolute discretion deems advisable for the grandchild’s comfortable support education welfare and happiness the trustee may either accumulate the remaining income or distribute so much of it to any one or more of grandparent’s lawful descendants except child a and child b and the spouses of those descendants in such proportions as the trustee in its absolute discretion deems advisable in addition the trustee may add the accumulated income to principal or the trustee may distribute any part of the accumulated income in the same manner as it may distribute current income after a grandchild has attained age the trustee may if in the trustee’s discretion it is deemed advisable distribute part or all of the principal of a grandchild’s fund to the grandchild under article i paragraphs e and f if a grandchild dies before all of the fund held for him or her has been fully distributed the grandchild may appoint by will the fund to such of grandparent’s then living descendants and subject_to such trusts and conditions as the grandchild directs to the extent a grandchild fails to exercise his or her testamentary_power_of_appointment the fund held for that grandchild is to be distributed equally per stirpes to the grandchild’s then living lawful descendants if there are none the fund is to be distributed equally per stirpes among grandparent’s descendants assuming for that purpose that child a and child b have died if a son of child a leaves a spouse but no living descendant the trustee is to distribute the income of the fund to the spouse until her death or remarriage whichever occurs first whereupon the trustee is to distribute the fund to grandparent’s then living descendants equally per stirpes assuming for that purpose that both child a and child b have died nevertheless if the trustee deems a person incapable of using to good advantage the share otherwise receivable in default of a grandchild’s testamentary plr-105351-02 direction the trustee may dispose_of the unqualified person’s share among any of the remaining of grandparent’s descendants in such proportions as the trustee deems proper if any part of the principal of a fund becomes distributable to one who has not attained age the trustee is to hold that portion in trust for that person until he or she attains age under article i paragraph k the trustee has the full power and authority to determine whether and in what proportions any receipts or disbursements are to be credited or charged to or apportioned between trust principal and income under applicable local law governing the ascertainment of income and principal and the apportionment of receipts and expenses a_trust is to be administered with due regard to the respective interests of income beneficiaries and remaindermen a_trust is so administered with respect to the allocation of receipts and expenses if a receipt is credited or an expense is charged to income or principal or partly to each in accordance with the terms of the instrument state statute corporate trustee is now the sole trustee of the trusts on date in response to the trustee’s request for instructions relating to its authority to manage and invest the trust assets court issued first order authorizing the trustee to invest the assets on a joint or pooled basis and retain professional investment managers having expertise in managing the type of investments appropriate to meet the investment objectives of a_trust or joint investment fund if the trustee deems it appropriate in accordance with the exercise of its fiduciary responsibility the trustee subsequently petitioned court for instructions concerning the power to allocate expenses and receipts under article i paragraph k on date court issued second order concluding that pursuant to the express language of trust the trustee has the power and authority in the exercise of its fiduciary responsibilities to credit realized capital_gains to income and to charge income expenses to principal requested ruling you have asked us to rule that the exercise of the trustee’s discretion to allocate capital_gain receipts to income and to charge certain income expenses to principal pursuant to second order does not adversely affect the trusts’ status as exempt from the generation-skipping_transfer_tax discussion sec_2601 imposes a tax on every generation-skipping_transfer section b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that plr-105351-02 the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c relating to property includible in the grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by section b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument will not cause an exempt trust to be subject_to the provisions of chapter if - the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state in the instant case trust and grandchild a_trust grandchild b_trust and grandchild c trust were irrevocable on date and no additions actual or constructive have been made to trust or grandchild a_trust grandchild b_trust or grandchild c trust after that date the judicial construction of article i paragraph k that the trustee is authorized under the provision to allocate capital_gain receipts to income and charge certain income expenses to corpus is consistent with the language of the provision and applicable state law accordingly based on the facts submitted and the representations made we rule that the entry of the second order authorizing the trustee to allocate capital_gain receipts to income and charge certain income expenses to corpus and the trustee’s exercise of discretion in accordance with the court order will not adversely affect the status of grandchild a_trust grandchild b_trust and grandchild c trust as exempt from generation-skipping_transfer_tax sec_26_2601-1 plr-105351-02 except as specifically ruled herein we express no opinion on the federal tax consequences of the modification under the cited provisions or under any other provisions of the code specifically we express no opinion on the federal income and gift_tax consequences of the modification this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours enclosure copy for sec_6110 purposes george l masnik chief branch office of associate chief_counsel passthroughs and special industries
